Case 1:19-md-02902-RGA Document 431 Filed 03/19/21 Page 1 of 2 PageID #: 6848




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELWARE


 In re Sitagliptin Phosphate (’708 & ’921)           C.A. No. 19-md-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                       Plaintiff,                    C.A. No. 19-313-RGA
                                                     C.A. No. 20-749-RGA
          v.

 APOTEX INC. AND APOTEX CORP.,

                       Defendants.


                                     NOTICE OF SERVICE

        The undersigned counsel hereby certifies that true and correct copies of Second Notice of

Deposition Pursuant to Federal Rule of Civil Procedure 30(b)(6) were caused to be served on

March 19, 2021 upon the following counsel in the manner indicated:

                                          VIA EMAIL

                                     John C. Phillips, Jr.
                                       David A. Bilson
                          PHILLIPS, MCLAUGHLIN & HALL, P.A.
                                 1200 North Broom Street
                                  Wilmington, DE 19806
                                       (302) 655-4200
                                    jcp@pmhdelaw.com
                                   dab@pmhdelaw.com

                                     Joseph M. Janusz
                            KATTEN MUCHIN ROSENMAN LLP
                                  550 South Tryon Street
                                        Suite 2900
                                Charlotte, NC 28208-4213
                                      (704) 444-2000
                                joe.janusz@kattenlaw.com




ME1 36052216v.1
Case 1:19-md-02902-RGA Document 431 Filed 03/19/21 Page 2 of 2 PageID #: 6849




                                   Guylaine Hache
                          KATTEN MUCHIN ROSENMAN LLP
                                525 W. Monroe Street
                                  Chicago, IL 60661
                                    (312) 902-5619
                            guylaine.hache@kattenlaw.com

                   Attorneys for Defendants Apotex Inc. and Apotex Corp.

Dated: March 19, 2021

OF COUNSEL:                                     MCCARTER & ENGLISH, LLP
Bruce R. Genderson
                                                /s/ Daniel M. Silver
Jessamyn S. Berniker
                                                Michael P. Kelly (#2295)
Stanley E. Fisher
                                                Daniel M. Silver (#4758)
Elise M. Baumgarten
                                                Alexandra M. Joyce (#6423)
Alexander S. Zolan
                                                Renaissance Centre
Shaun P. Mahaffy
                                                405 N. King Street, 8th Floor
Anthony H. Sheh
                                                Wilmington, DE 19801
Jingyuan Luo
                                                (302) 984-6300
Jihad Komis
                                                mkelly@mccarter.com
Sarahi Uribe
                                                dsilver@mccarter.com
Jihad Komis*
                                                ajoyce@mccarter.com
Jeffrey G. Ho
WILLIAMS & CONNOLLY LLP
                                                Attorneys for Plaintiff
725 Twelfth Street, N.W.
                                                Merck Sharp & Dohme Corp.
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
ebaumgarten.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com
suribe@wc.com
jkomis@wc.com
jho@wc.com

*Admitted only in Michigan. Practice
supervised by D.C. Bar members pursuant
to D.C. Court of Appeals Rule 49(c)(8).


                                            2

ME1 36052216v.1
